J-A10023-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    MICHAEL THOMAS VENTRONE                    :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    ASHLEY HUNDT VENTRONE                      :   No. 1874 EDA 2020

                Appeal from the Order Entered August 11, 2020
      In the Court of Common Pleas of Montgomery County Civil Division at
                             No(s): 2016-14439


BEFORE:      PANELLA, P.J., OLSON, J., and COLINS, J.*

MEMORANDUM BY OLSON, J.:                                  FILED: MAY 3, 2021

        Appellant, Michael Thomas Ventrone, appeals pro se from the order

entered on August 11, 2020, which granted the amended petition for contempt

filed by Ashley Hundt Ventrone (hereinafter “Petitioner”). We affirm.

        The trial court ably summarized the underlying facts of this case:

          The divorced parties are subject to a Marital Settlement
          Agreement (“MSA”) dated December 22, 2016.[fn.1] In
          Paragraph 12(B) of the MSA, the parties agreed that in the
          event a sale of their marital residence did not satisfy a
          $415,000.00 obligation to the Trust Under Will of Shelia W.
          Hundt (“Trust”),[fn.2] [Appellant] would be responsible for
          37.5 percent of the deficiency, with [Petitioner] responsible
          for the remainder. [Appellant] further obligated himself, in
          the event of a deficiency, to make monthly payments of not
          less than $1,225.00 to the Trust until his percentage of the
          repayment is satisfied. The MSA further provides in
          Paragraph 12(A) that [] either party utilizing the line of credit


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A10023-21


       on the marital residence shall notify the other of the expense
       being paid.

          [fn.1] The MSA was incorporated into the parties’ March
          1, 2017, divorce decree.

          [fn.2] Petitioner is the beneficiary of the Trust.

       Relevant to the instant matter, [Petitioner] filed a prior
       petition for contempt on September 9, 2019. In particular,
       [Petitioner] alleged that, following the sale of the marital
       residence, [Appellant] had an obligation under the MSA to
       repay the Trust $116,138.08, at the rate of $1,225.00 per
       month. She alleged, inter alia, he had not made the required
       monthly payments. The parties ultimately entered into an
       agreed order dated October 4, 2019. The agreed order
       states:

          1. [Appellant] acknowledges that he is in contempt of the
          order of June 18, 2018, in that he failed to make the
          payments required by paragraph [12(B)] of the marital
          settlement agreement.

          2. [Appellant] shall pay arrears in the amount of
          $12,250.00 as of October 5, 2019, at the rate of $775.00
          per month on the 5th of each month commencing on
          November 5, 2019 until the above arrears are paid in full.

          3. [Appellant] shall pay the regularly scheduled payments
          as provided in the June 18, 2018 divorce decree order
          incorporating the parties’ December 22, 2016 marital
          settlement agreement in addition to the amounts
          specified in paragraph 2 above.

          4. [Appellant] shall pay attorney’s fees in the amount of
          $2,500.00 . . . at the rate of $500.00 a month
          commencing December 1, 2019 until the total amount is
          paid in full.

          5. [Appellant] agrees to withdraw the Orphan’s Court
          action filed in Chester County Orphan’s Court as it relates
          to the trust for the benefit of Ashley Hundt under the will
          of Shelia Hundt within 10 days of this Order.


                                    -2-
J-A10023-21


       [Trial Court Order, 10/4/19, at 1].

       Petitioner filed the instant petition for contempt on March 2,
       2020, which she amended on April 16, 2020 (“amended
       petition”). The amended petition alleged in Count I that
       [Appellant] was in contempt of the MSA and prior court
       orders by failing to make required payments to the Trust and
       to pay court ordered attorneys’ fees.[fn.3] Petitioner alleged in
       Count II that [Appellant] had violated the MSA by accessing
       $6,644.51 in funds from a home equity line of credit without
       giving her notice. She alleged in Count III that [Appellant]
       was in contempt of the Order of October 4, 2019, by filing a
       new Orphan’s Court action in Chester County.[fn.4] Count IV of
       the amended petition alleged a claim for abuse of process
       against [Appellant] and requested that he be ordered to pay
       $5,000.00, to be held in abeyance pending his compliance
       with his obligations. Lastly, [Petitioner] sought an increased
       award of attorneys’ fees.

          [fn.3] In orders dated October 4, 2019, and October 21,
          2019, [Appellant] had been ordered to pay attorneys’ fees
          totaling $4,500.00

          [fn.4] [Appellant] withdrew the prior Orphan’s Court
          action in accordance with the agreed order of October 4,
          2019.

       The amended petition proceeded to a hearing before the [trial
       court] on August 11, 2020. At the conclusion of that hearing,
       [the trial] court issued an order finding [Appellant] in
       contempt of the order of October 4, 2019, and stating that
       he is responsible for repaying $113,913.28 to the Trust,
       payable according to the schedule provided for in the MSA.
       [The trial] court also found [Appellant] in contempt of the
       MSA by having withdrawn $6,644.51 from the parties’ home
       equity line of credit, and ordered him to repay the Trust that
       amount through monthly installments. [The trial] court
       further ordered [Appellant] to pay the previously ordered
       attorneys’ fees of $4,500[.00] on or before December 1,
       2020, and to complete 120 hours of community service,
       commencing September 1, 2020, with proof of participation
       provided to the Domestic Relations Office (“DRO”)
       caseworker assigned to this matter.


                                     -3-
J-A10023-21



Trial Court Opinion, 10/16/20, at 1-4 (some capitalization and footnotes

omitted).

      As the trial court notes, “[Appellant] attempted to file a [timely] notice

of appeal . . . by placing [the notice of appeal] in the prothonotary’s drop box

on September 10, 2020.” Id. at 5 (some capitalization omitted); see also

First Union Nat’l Bank v. F.A. Realty Investors Corp., 812 A.2d 719, 723

(Pa. Super. 2002) (“an appeal will not be rendered automatically invalid by an

Appellant's initial failure to comply with the financial obligations of Pa.R.A.P.

905 and Pa.R.A.P. 2701.      An appeal filed within the allowed time period

without the requisite fee will still be considered valid”) (emphasis omitted).

      Within Appellant’s notice of appeal, Appellant declared that he wished

to raise the following claims on appeal:

        [1.] During short list[,] I was refused the ability to have
        witnesses. Since this was regarding financial considerations
        of a previous agreement a financial expert was needed.

        [2.] [A] calendar invitation to review guidelines with [the trial
        court] was sent as verbiage within an email, rather than an
        actual invitation. I did not see the date/time of this call until
        after the call itself. Rather than reschedule the call his
        secretary informed me that I should pay attention to my
        email for important information, which never arrived. This
        caused me to miss the date for the paperwork to be
        submitted to the judge for the hearing. I was also refused a
        continuance to gather pertinent information to the case,
        which I have enclosed for your review.

        [3.] The order also includes community service, which
        domestic relations states they do not coordinate. I have a
        fiancée with underlying conditions (asthma, along with being
        hospitalized for pneumonia previously) of Covid-19, which
        would put her in [harms] way, making this excessive.

                                      -4-
J-A10023-21



Appellant’s Notice of Appeal, dated 9/10/20, at 12.

      Within Appellant’s brief, Appellant raises the following claims:

        Situs and jurisdiction for the “trust” is in Chester County.
        [The trial courts] in Montgomery County [did not have] the
        right to rule on a trust located in Chester Count[y]. Exhibit
        D, Title 20 – PA General Assembly 722 Venue of trust estates
        is provided, along with a ruling from Master Harris, Exhibit E,
        Page 30 Line 5, indicating that Family Court does not have
        jurisdiction and [Petitioner] and her council are directed to go
        to Orphans Court. In addition [Petitioner’s] council had no
        right to negotiate on behalf of this trust since authorization
        of both trustees was lacking.

Appellant’s Brief at 4-5 (some capitalization omitted).

      Appellant did not raise any of the above claims in his statement of errors

complained of on appeal. Therefore, Appellant’s claims on appeal are waived.

See Pa.R.A.P. 1925(b)(4)(vii) (“[i]ssues not included in the [concise

statement of errors complained of on appeal] . . . are waived”);

Commonwealth v. Nobles, 941 A.2d 50, (Pa. Super. 2008) (“[i]t is of no

moment that appellant was not ordered to file a 1925(b) statement. Appellant

filed his statement contemporaneously with his notice of appeal. Accordingly,

there was no need for the trial court to order him to file a 1925(b) statement.

If we were to find that because he was not ordered to file a 1925(b) statement,

he has not waived the issues he neglected to raise in it, we would, in effect,

be allowing appellant to circumvent the requirements of the Rule”). Further,

Appellant failed to support his appellate argument with any relevant

discussion, citation to the law, or legal argument. Thus, for this independent

reason, Appellant's claims on appeal are waived. Commonwealth v. Miller,


                                     -5-
J-A10023-21



721 A.2d 1121, 1124 (“[w]e decline to become appellant's counsel. When

issues are not properly raised and developed in briefs, when briefs are wholly

inadequate to present specific issues for review, a court will not consider the

merits thereof”) (quotations and citations omitted).

      Order affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/3/21




                                     -6-